Appeal by the defendant from a judgment of the Supreme Court, Queens *549County (Thorp, J.), rendered December 15, 1987, convicting her of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We also disagree with the defendant’s contention that the trial court committed reversible error in failing to charge manslaughter in the first degree as a lesser-included offense of the murder charge. Since defense counsel specifically objected to the prosecutor’s request that the court give such a charge, the defendant waived her present argument that the court erred in failing to so charge (see, People v Campbell, 166 AD2d 183; People v Pacheco, 135 AD2d 744).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.